MEMORANDUM OF DECISION.
Lester Hazelton appeals from a judgment of the Superior Court, York County, entered on a jury verdict of guilty of unlawful sexual contact in violation of 17-A M.R.S.A. § 255(1)(C) (Supp.1985-1986). He contends that the State violated its discovery obligations under M.R.Crim.P. 16(a)(1)(C) and that the court abused its discretion by denying his motion for continuance of the trial as a sanction for the claimed violation. Our review of the record discloses that there was no discovery violation by the State and that the court did not abuse its discretion by denying the requested continuance. See State v. Reed, 479 A.2d 1291, 1295 (Me.1984).
*701The entry is:
Judgment affirmed.
All concurring.